DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Information Disclosure Statement
The IDS received on 03/10/2020 has been entered and references cited within carefully considered.
Drawings
The drawings are filled on 03/10/2020 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Filsfils et al. (US Patent No.: 10,165,093 A1) in view of Ratnasingham (US Pub. No.: 2017/0289027 A1). 
Regarding claim 1, Filsfils discloses a computer-implemented method comprising: receiving, at an enhanced segment routing, path computation element (SR-PCE) controller in a local autonomous system (AS) associated with a local service provider (SP) (Turning to FIG. 2, FIG. 2 illustrates logic (200) for managing paths, according to some embodiment of the present disclosure. Logic 200 begins at 202, which may coincide with a start or end point of other logic, routines, and/or applications. In addition, at 202, data (e.g., data structures, objects, values, variables, etc.) may be initialized, retrieved, or accessed for use in logic 200. Logic 200 advances from 202 to 204. At 204, a network controller in a service provider network receives a request associated with initiating a service. The request comprises at least one path constraint (constraints) and is received from a network element in a consumer network. The network controller in a service provider network controls creation of the service in the service provider network on behalf of the network element in a consumer network [col. 10, lines 58-67 and col. 11, lines 1-5, a request from a source computing device in the local AS to configure a segment route to communicate data traffic from the source computing device to a destination SP that is remote from the local AS (A network element 120 a located in the customer's data center 108 (i.e., which is in London in this example) generates the request for a segment conduit (via the service provider network 102) to reach the network element 120 b located in the customer's data center 112 (i.e., which is in Manhattan in this example). The request requires creation of a new service within the service provider network 102 to reach Manhattan. In other words, the customer is requesting a new segment routing conduit through the service provider network 102 to transmit traffic from the London-based data center 108 to the Manhattan-based data center 112 [col. 14, lines 65-67 and col. 15, lines 1-8]); receiving, at the enhanced SR-PCE controller, a first address family identifier (AFI) indicating a first business priority associated with communicating the data traffic through a first intermediary AS associated with a first intermediary SP (Returning to 204, the network controller in the service provider network receives the request associated with initiating the service. The request comprises the at least one path constraint and is received from a network element in a consumer network. The at least one path constraint defines requirements that must be met by a path corresponding to the service. Each of the at least one path constraint may be one or more of the following: a segment routing traffic engineering policy (SRTE policy), an Explicit Route Object (ERO), Include Route Object (IRO), a bandwidth (e.g., an amount of available bandwidth), a list of network elements that the path must traverse, a list of segment routes that the path receiving, at the enhanced SR-PCE controller, a second AFI indicating a second business priority associated with communicating the data traffic through a second intermediary AS associated with a second intermediary SP (A network element 120 a located in the customer's data center 108 (i.e., which is in London in this example) generates the request for a segment conduit (via the service provider network 102) to reach the network element 120 b located in the customer's data center 112 (i.e., which is in Manhattan in this example). The request requires creation of a new service within the service provider network 102 to reach Manhattan. In other words, the customer is requesting a new segment routing a generates constraints for a low latency service (e.g., constrains including a latency less than or equal 35 msec; in this example the distance as the crow flies is 5500 km and the approximate speed is at 5 msec/1000 km and therefore ˜30 msec is the best achievable latency). In addition, the network element 120 defines the destination of the segment conduit as a geo-zone corresponding to Manhattan. The network element 120 a transmits the request (including the constraints) to the network controller 104. The request enters the service provider network 102 at the network element 116 d (i.e., a provider edge (PE) device), traverses the network element 116 e, and is received by the network controller 104 (e.g., using 204 of logic 200 in FIG. 2). A provider edge device is the network element at the “edge” of the network. A provider edge device may be ingress devices (which handle traffic incoming form another network) or egress devices (which handle traffic outgoing to another network). A network controller can define the source and destination of the segment conduit. For example, the network controller 104 defines the source of the segment conduit as the PE device (within the SP network 102) at which the request was received from the network element 120 a. Thus, the network controller 104 defines the source identifier of the segment conduit as a network address of the network element 116 d (e.g., an ingress port L1 of an ingress PE). The network controller 104 defines the destination identifier of the segment conduit as an anycast address corresponding to Manhattan (i.e., an anycast address that identifies the network elements in the Manhattan-c (which provides service to the customer's Manhattan-based data center 112) [col. 14, lines 65-67 and col. 15, lines 1-3]); determining, based at least in part on the first business priority and the second business priority, to configure the segment route through the second intermediary AS rather than through the first intermediary AS (The network element 306 controls the routing of the packet to at least one of a plurality of services in the service provider network 304. At 404, the network element 306 selects a service from the plurality of services to which to route the packet. At 406, the network element 306 retrieves (e.g., from a memory element) a segment conduit identifier and an interface identifier corresponding to the service. At 408, the network element 306 labels the packet with the segment conduit identifier to generate a labeled packet. The network element 306 may check whether the packet matches any of a plurality of Policy-Based Routing (PBR) policies. The network element may use the PBR policy to classify the packet as matching criteria corresponding to one of a plurality of services based on the PBR policy. For example, the network element 306 may access a memory element storing a plurality of segment identifiers and an interface identifiers corresponding to a plurality of services. Thus, the service can be selected based on the classification of the packet based on the PBR policy. When it is determined that the packet matches a PRB policy, the network element 306 inserts, into the outer header, a segment routing extension header comprising two segments. A first segment (of the two segments) is a segment conduit corresponding to the matched PBR policy (i.e., labeled the packet with the segment conduit identifier). The second segment is a segment corresponding to the VPN 
Although Filsfils discloses everything as applied above, Filsfils does not explicitly discloses. However, these concepts are well known in the art as taught by Ratnasingham.
In the same field of endeavor, Ratnasingham discloses configuring the segment route between the source computing device and the destination SP such that at least a portion of the segment route passes through the second intermediary AS (In accordance with the disclosed techniques, SDN controller 12 computes an inter-AS LSP across AS1 14 and AS2 16 based at least in part on the inter-AS TE metric values received from the PE devices 20, 22. In this way, SDN controller 12 computes the inter-AS LSP by taking the route preferences for inter-AS links 18 into account, instead of treating inter-AS links 18 simply as passive links. The computed inter-AS LSP, therefore, includes a preferred one of inter-AS links 18 as indicated by the inter-AS TE metric values. SDN controller 12 may then send path information for the computed inter-AS LSP to one or more of PE devices 20, 22 in order to instruct the PE devices to establish at least a portion of the inter-AS LSP. For example, PE device 20A within AS1 14 may receive the path information for the  portion of the inter-AS LSP, e.g., by signaling the inter-AS path using the preferred one of inter-AS links 18 [Para. 0034]); and instructing the source computing device to route the data traffic via the configured segment route (Within AS1 14, PE devices 20 may communicate over intra-AS links 21 to exchange link state and traffic engineering (TE) information stored in the PE devices' LSDBs or TEDs using a border gateway protocol (BGP). In this way, each of PE devices 20 learns the topology and any TE constraints within AS1 14 in order to accurately route traffic through AS1 14. Within AS2 16, PE devices 22 operate in a similar manner and communicate over intra-AS links 23 to learn the topology and any TE constraints within AS2 16 in order to accurately route traffic through AS2 16. As mentioned above, SDN controller 12 provides centralized control of customer sessions and communication flows within the WAN of network system 10. SDN controller 12, therefore, may configure and manage the routing and switching infrastructure within and between first ASl114 and second AS2 16 (e.g., including PE devices 20, PE devices 22, and additional transit routers and switches not shown in FIG. 1). [Para. 0025-0026]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Ratnasingham method into Filsfils invention. One of ordinary skill in the art would have been motivated to preferred one of the one or more inter-AS links as indicated by the inter-AS TE metric values, and establish at least a portion of the inter-AS LSP [Ratnasingham, Para. 0007].


Regarding claim 11, it is substantially the same as claim 1, since claim 11 is also in method claim format.  Because the same reasoning applies, claim 11 is rejected under the same reasoning as claim 1.

Regarding claim 17, it is substantially the same as claim 1, except claim 17 is in apparatus claim format.  Because the same reasoning applies, claim 17 is rejected under the same reasoning as claim 1, where Filsfils further discloses a controller device [Fig. 5, Network Controller 104] comprising: one or more processors [Fig. 5, Processor 505 and Service Provisioning Logic 504]; and one or more non-transitory computer-readable media storing [Fig. 5, Data Storage 510] computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to: (FIG. 5 is a network controller (i.e., network controller 104) according to some embodiments of the present disclosure. The network controller 104 includes a computer system to facilitate performance of its operations. In particular embodiments, the computer system comprises a processor 508, a memory 506, data storage 510, one or more communication interfaces 502, and service provisioning logic 504. These components may work together in order to provide functionality described herein. The network controller 104 of FIG. 5 is an example of the network controller 104 of FIG. 1. In a particular implementation, the network controller 14 is a Software Defined Networking (SDN) controller [Filsfils, col. 23, lines 9-20].

Allowable Subject Matter
Claims 2-10, 12-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (1) So (US Pub. No.: US 2011/0013517 A1) teaches an approach is provided for validating lower layer paths for higher layer networks. A request for path cost information is generated relating to a path traversing a first autonomous system and a second autonomous system, wherein each of the autonomous systems utilizes different cost metrics. The path cost information is received associated with reservation of capacity for the path. The path cost information is evaluated. The reservation is selectively accepted based on the evaluation. (2) Polinati et al. (US Pub. No.: US 2013/0064110 A1) teaches many services measure quality of service (QoS) according to abstract metrics based on general heuristics of QoS determinants (e.g., VoIP service providers may presume that QoS is predominantly determined by network performance). However, users' QoS perceptions are often based on their experiences with particular activities of the service, which may utilize different service paths having different QoS determinants. Therefore, QoS may be measured by identifying the activities of the service, and the dependencies among the components of such services; for respective activities and dependencies, identifying a service path from the source to the user, and the segments comprising the service path; measuring the quality of the segments of the service path; and calculating the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

	/MARSHA D BANKS HAROLD/           Supervisory Patent Examiner, Art Unit 2465